[Cite as State v. Powell, 2021-Ohio-200.]




                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       GALLIA COUNTY

State of Ohio,                                 :    Case No. 20CA3

        Plaintiff-Appellee,                    :

        v.                                     :    DECISION AND
                                                    JUDGMENT ENTRY
Tyrone Q. Powell, III,                         :

        Defendant-Appellant.                   :    RELEASED 1/26/2021


                                            APPEARANCES:

Abigail Christopher and Lauren Hammersmith, Assistant State Public Defenders, Office
of the Ohio Public Defender, Columbus, Ohio for appellant.

Jason Holdren, Gallia County Prosecutor, Jeremy Fisher and Randy Dupree, Gallia
County Assistant Prosecutors, Gallipolis, Ohio, for appellee.

Hess, J.

        {¶1}     Tyrone Q. Powell, III appeals his murder conviction and contends that the

juvenile court abused its discretion when it refused to provide him with funding for an

investigator to help his attorneys prepare for the probable cause hearing and erred as a

matter of law when it denied his motion to suppress statements taken in violation of his

constitutional rights. Powell also argues that he did not knowingly and intelligently waive

his amenability hearing because he was not informed of the consequences of a transfer

to common pleas court. He argues that he was deprived of his right to effective assistance

of counsel because his attorney did not review all the evidence and properly investigate

the case before the probable cause hearing. Last, Powell contends that the juvenile court
Gallia App. No. 20CA3                                                                  2


violated his due process rights when it found probable cause for aggravated murder,

murder, and the gun specifications without credible evidence.

       {¶2}   We conclude that when Powell entered a guilty plea, he waived any alleged

constitutional violations unrelated to the entry of the guilty plea and nonjurisdictional

defects in the proceeding. Powell does not challenge his guilty plea and none of his

assignments of error raise jurisdictional errors. Therefore, Powell has waived them. We

overrule his assignments of error and affirm the trial court’s judgment.

                               I. PROCEDURAL HISTORY

       {¶3}   In May 2019, law enforcement filed a complaint in the Gallia County

Common Pleas Court, Juvenile Court Division against 15-year-old Powell for the April

2019 shooting death of Powell’s father, Tyrone Powell, II. The complaint contained one

count of aggravated murder in violation of R.C. 2903.01(A), an unclassified felony if

committed by an adult; one count of murder in violation of R.C. 2903.02(A) and one count

of murder in violation of R.C. 2903.02(B), both unclassified felonies if committed by an

adult; and two counts of aggravated robbery in violation of R.C. 2911.01(A)(3) and R.C.

2911.01(A)(1), both first degree felonies if committed by an adult. All counts contained

firearm specifications under R.C. 2152.021. The juvenile court appointed two attorneys

to represent Powell and he entered a plea denying the charges.

       {¶4}   The state filed a motion to transfer jurisdiction of the matter to the Gallia

County Common Pleas Court, General Division pursuant to Juv.R. 30 and R.C.

2152.10(B) and R.C. 2152.12(B) for criminal prosecution as an adult. In support of the

motion, the state alleged that the victim was Powell’s father, who was killed by a gunshot
Gallia App. No. 20CA3                                                                   3


wound to the head while Powell was on probation for felony level juvenile offenses

committed in Montgomery County, Ohio.

       {¶5}   At the first probable cause hearing Powell’s attorneys requested and the

court granted, a two-week continuance of the hearing to allow them time to review the

discovery materials provided by the state. Shortly thereafter, Powell’s attorneys sought

a second, 45-day continuance of the probable cause hearing to allow them additional time

to review the discovery. Powell’s attorneys also filed four additional motions seeking: (1)

that the juvenile court apply the Ohio Rules of Evidence to the probable cause hearing;

(2) an order requiring the state to provide full discovery at the probable cause stage; (3)

the appointment of a criminal investigator to assist counsel in effectively preparing for

trial; and (4) to suppress all oral, written, videotaped, and audiotaped statements Powell

made to investigators because they argued that Powell’s constitutional right against self-

incrimination was violated.

       {¶6}   The juvenile court granted Powell’s second request for a continuance of the

probable cause hearing and set the hearing date for July 25, 2019.

       {¶7}   Before the hearing commenced, the juvenile court addressed the pending

motions. On the discovery motion, the juvenile court stated that the parties agreed that

discovery demands had been met. Powell’s attorneys agreed that they had “all of the vital

information we need” even though “things will probably trickle in * * * but not pertinent to

today’s hearing.” On the motion to suppress, the juvenile court ruled that it was premature

at the probable cause stage, but it could be revisited in the future at the appropriate stage

in the proceedings. On the motion for a criminal investigator to assist them, Powell’s

attorneys stated that they wanted the juvenile court to consider their request as it hears
Gallia App. No. 20CA3                                                                   4


the evidence at the probable cause hearing and as they move forward with the case. The

juvenile court found that the request for investigative assistance was premature at the

probable cause stage, but agreed to look at the matter again at any future adjudication

phase. It does not appear from the record that the trial court addressed Powell’s request

that the Ohio Rules of Evidence be applied to the probable cause hearing. Thus, we

presume the motion was denied.

       {¶8}      Powell’s attorneys did not request any additional continuances of the

probable cause hearing or seek more time to review discovery. The juvenile court asked

Powell’s attorneys if they were ready to proceed with the hearing and they answered

affirmatively.

       {¶9}      At the hearing, Matthew White, a forensic scientist with the Ohio Bureau of

Criminal Investigations (BCI), testified as a firearms and ballistic expert. White testified

that he tested the Hi-Point model C9 9mm Luger semi-automatic pistol discovered during

the investigation and determined that it was operable and that the bullet that was removed

from the victim’s body was fired from that firearm. White testified that the Hi-Point in

question had two different types of safeties: a manual lever and a magazine safety. The

magazine safety operates such that if the magazine is removed, the firearm will not fire.

       {¶10} Jenny Comisford testified that she is a special agent with the special

investigation unit of the BCI and the lead agent assisting the Gallipolis Police Department

with the investigation of the death of Tyrone Powell, II. Detective Comisford testified that

she determined that Powell, his four siblings, and Teriana Strickland, an adult female,

were present in the house when Tyrone Powell, II was shot. Detective Comisford testified

that she interviewed Powell and was present when other law enforcement officers
Gallia App. No. 20CA3                                                                    5


interviewed him. During the first three interviews Powell told investigators that he thought

his father had a heart attack. In the fourth interview, after he was given his Miranda rights,

Powell told investigators that he accidentally pulled the trigger of the firearm as his father

placed it in his hand. Powell told investigators that his father had removed the firearm

from a box, told Powell to get a towel so Powell could avoid touching the firearm, and

then removed an empty magazine out of it before placing the firearm in Powell’s hand.

Powell stated that he accidentally pulled the trigger as his father placed the firearm in his

hands, after which the gun dropped to the floor. Powell told investigators that he did not

touch the gun again after it dropped to the floor. Powell’s statement that the magazine

had been removed before he accidently shot his father was inconsistent with the firearm’s

magazine safety feature as described by White.

       {¶11} Detective Comisford testified that she had the internet search history from

Powell’s cell phone that showed a number of searches about the Hi-Point model C9

firearm. When she asked Powell about the search history, Powell told her that some of

the searches were made at his father’s request and the results were shared with his

father. Detective Comisford testified that the gun was collected a few days after the

shooting and processed for DNA evidence. Powell’s DNA was found on the trigger, the

grip, the back slide, and the magazine. The victim’s DNA was not found on those

components. Detective Comisford testified that she questioned Teriana Strickland, who

had been asleep next to the victim when he was shot. Strickland told investigators that

she was asleep during the shooting and it did not awaken her. Strickland passed a

subsequent polygraph test and was not considered a suspect.
Gallia App. No. 20CA3                                                                  6


       {¶12} Detective Sgt. Justin Rice with the Gallipolis Police Department testified that

he has advanced training in Cell Bridge cell phone extraction. Detective Rice testified that

a Hi-Point model C9 9mm handgun was found by persons cleaning the residence on April

26, 2019, 11 days after the shooting. According to Detective Rice, two women were

helping move items out of the residence and found the firearm when they pulled a dresser

away from the wall in an upstairs bedroom. Detective Rice sent the firearm to be tested

for DNA and for ballistics. Detective Rice testified about the extraction of internet search

history data from Powell’s cell phone. The state introduced a multipage exhibit of the cell

phone extraction data. The results showed the Powell was researching whether the Hi-

Point model C9 firearm could kill a person.

       {¶13} On cross-examination, Detective Rice testified that a neighbor reportedly

found blood-soiled towels and clothing in an outbuilding behind her house. However, Rice

could not recall whether those items had been submitted to BCI for analysis. He testified

that those items were still in the police evidence room.

       {¶14} Powell presented no witnesses or evidence.

       {¶15} The juvenile court found that the state met its burden to show probable

cause only as to count one, aggravated murder, and count two, murder, and the related

firearm specifications. However, the state did not meet its burden of proof as to counts

three through five concerning murder while committing aggravated robbery and

aggravated robbery.

       {¶16} The juvenile court set a date for an amenability hearing. Prior to the start of

the amenability hearing, Powell and his attorneys stated on the record that Powell was

waiving his right to an amenability hearing. The juvenile court conducted a colloquy in
Gallia App. No. 20CA3                                                                    7


which Powell’s attorney and the court questioned Powell to determine if the waiver was

made voluntarily and knowingly. Powell did not object to the waiver colloquy. The juvenile

court issued a judgment entry finding that: (1) Powell knowingly and intelligently waived

his right to an amenability hearing; (2) Powell underwent a psychological evaluation,

which was admitted into evidence and considered by the juvenile court; and (3) it

considered all the factors in R.C. 2152.12(D) and (E) (factors considered in determining

whether to make a discretionary transfer) and determined that Powell was not amenable

to care or rehabilitation within the juvenile system, and that the safety of the community

may require that he be subject to adult sanctions. The juvenile court identified the factors

it found in favor of the transfer under R.C. 2152.12(D) and stated that there were no

factors in R.C. 2152.12(E) weighing against the transfer. The juvenile court ordered

Powell to be transferred to the general division of the common pleas court of Gallia County

for criminal prosecution as an adult. Powell did not object to the juvenile court’s

determination that his wavier was knowingly and intelligently made, the amenability

findings, or the transfer order.

       {¶17} A bill of information was filed in the general division charging Powell with

one count of murder in violation of R.C. 2903.02(A). Powell pleaded guilty and he and

the state made a jointly recommended sentence of an indefinite term of 15 years to life in

prison. The trial court accepted and imposed the jointly recommended sentence.

       {¶18} Powell appealed.

                              II. ASSIGNMENTS OF ERROR

       {¶19} Powell assigns the following errors for our review:

        1. The trial court abused its discretion when it refused to provide Ty with
           funding for an investigator, in violation of his right to due process under
Gallia App. No. 20CA3                                                                    8


           the Fifth and Fourteenth Amendments to the U.S. Constitution and
           Article I, Section 16, of the Ohio Constitution; Ake v. Oklahoma, 470
           U.S. 68, 77, 105 S.Ct. 1097, 84 L.Ed.2d 53 (1985); State v. Mason, 82
           Ohio St.3d 144, 150, 694 N.E.2d 932 (1998). (7/25/2019 T.p. 40).

       2. The juvenile court erred as a matter of law and violated Ty’s right to due
          process when it summarily denied his motion to suppress statements
          taken in violation of his Fifth and Fourteenth Amendments. Juv.R. 30;
          R.C. 2152.12; Fifth and Fourteen Amendments to the U.S. Constitution;
          Article I, Section 16 of the Ohio Constitution. (7/8/2019 Motion to
          Suppress; 7/25/2019 T.p. 36).

       3. Ty did not knowingly and intelligently waive his amenability hearing
          because he was not informed of the consequences of his case being
          transferred to the common pleas court. Fifth and Fourteenth
          Amendments to the U.S. Constitution; Article I, Section 16 of the Ohio
          Constitution; State v. D.W., 133 Ohio St.3d 434, 2012-Ohio-4544, 978
          N.E.2d 434, ¶ 35-40. (10/30/2019 T.pp. 135-140).

       4. Tyrone Powell, III was deprived of his constitutional right to the effective
          assistance of counsel when counsel failed to review all evidence and
          properly investigate the case before the probable cause hearing. Sixth
          and Fourteenth Amendments to the U.S. Constitution; Article I, Section
          16 of the Ohio Constitution. (7/25/2019 T.p. 35; 10/30/2019 T.p. 140).

       5. The juvenile court violated Ty’s right to due process when it found
          probable cause for aggravated murder, murder, and the gun
          specifications in absence of credible evidence. R.C. 2152.12; Juv.R.
          30(C); Fifth and Fourteenth Amendments to the U.S. Constitution; and
          Article I, Section 16, Ohio Constitution. (A-1; 7/31/2019 Entry).


                                 III. LAW AND ANALYSIS

                         A. The Bindover Procedure & Guilty Plea

       {¶20} Juvenile courts have jurisdiction over children alleged to be delinquent for

committing acts that would constitute a crime if committed by an adult. R.C. 2151.23.

However, R.C. 2152.10 and R.C. 2152.12 provide for a mandatory or discretionary

transfer of the case to the court that would have jurisdiction over the offense if it had been

committed by an adult, commonly referred to as a “bindover procedure.” When the state
Gallia App. No. 20CA3                                                                  9


requests a discretionary transfer, the juvenile court must determine the age of the child,

whether probable cause exists to believe that the juvenile committed the act charged, and

whether the child is amenable to juvenile rehabilitation. R.C. 2152.12(B). Before

considering a transfer, the juvenile court must order an investigation of the child’s social

history, education, family situation and other factors that might bear on whether the child

is amenable to juvenile rehabilitation. R.C. 2152.12(C). In deciding whether to transfer

the case, the juvenile court must consider factors listed in R.C. 2152.12(D) and (E) to

determine whether the child “is not amenable to care or rehabilitation within the juvenile

system, and the safety of the community may require that the child be subject to adult

sanctions.” R.C. 2152.12(B)(3).

        {¶21} To establish probable cause,

        the state must provide credible evidence that “raises more than a mere
        suspicion of guilt, but need not provide evidence proving guilt beyond a
        reasonable doubt.” The juvenile court has the duty to assess the credibility
        of the evidence and to determine whether the state has presented credible
        evidence going to each element of the charged offense, but it is not
        permitted to exceed the limited scope of the bindover hearing or to assume
        the role of the fact-finder at trial. (Citations omitted.)

In re D.M., 140 Ohio St.3d 309, 2014-Ohio-3628, 18 N.E.3d 404, ¶ 10.

        {¶22} A juvenile court “conducts a limited review of the evidence to ‘evaluate the

quality of the evidence presented by the state in support of probable cause as well as any

evidence presented by the respondent that attacks probable cause.’” State v. Legg, 2016-

Ohio-801, 63 N.E.3d 424, ¶ 35 (4th Dist.), quoting State v. Iacona, 93 Ohio St.3d 83, 93,

752 N.E.2d 937 (2001). However, the juvenile court may not “determine the merits of any

competing, credible prosecution and defense theories” because this is a matter reserved

for the factfinder at trial. Id.
Gallia App. No. 20CA3                                                                  10


       {¶23} A probable cause hearing is a preliminary, non-adjudicatory proceeding as

the court’s function is not to determine guilt, but rather whether there is probable cause

to believe the juvenile is guilty. State v. Burns, 8th Dist. Cuyahoga No. 108468, 2020-

Ohio-3966, ¶ 74; State v. Starling, 2d Dist. Clark No. 2018-CA-34, 2019-Ohio-1478, ¶ 26.

Because a probable cause hearing is non-adjudicatory, the evidence presented at the

hearing does not need to meet the same standards as those for admissibility at trial.

Confrontation clause standards for the admissibility of evidence and the Ohio Rules of

Evidence do not apply to probable cause hearings, and evidence that might be

suppressed on the basis of a Miranda violation is admissible during the hearing. Burns at

¶ 74; Starling at ¶ 27-28. “[S]tatutory and constitutional questions concerning the

admissibility of evidence are premature and need not be addressed” at a juvenile

probable cause hearing. State v. Whisenant, 127 Ohio App.3d 75, 85, 711 N.E.2d 1016

(11th Dist. 1998); Burns at ¶ 77 (“defense counsel’s motion to suppress was not properly

before the juvenile court at the time of the probable cause hearing”); Starling at ¶ 32 (“we

find that filing a motion to suppress for the purposes of Starling’s probable cause hearing

would have been premature and improper”).

       {¶24} The issue of whether the state presented sufficient evidence to demonstrate

probable cause to believe that the juvenile committed the act charged is a question of

law; an appellate court applies a de novo review. In re A.J.S., 120 Ohio St.3d 185, 2008-

Ohio-5307, 897 N.E.2d 629, ¶ 47, 51; Legg at ¶ 36. However, appellate courts defer to

the juvenile court’s “determinations regarding witness credibility.” Legg at ¶ 26. In

contrast, an amenability hearing is a broad assessment of individual circumstances and

is inherently individualized and fact-based. Thus, a juvenile court's determination
Gallia App. No. 20CA3                                                                     11


regarding a child's amenability to rehabilitation in the juvenile system is reviewed by an

appellate court under an abuse-of-discretion standard. In re M.P., 124 Ohio St.3d 445,

2010-Ohio-599, 923 N.E.2d 584, ¶ 13-14.

      {¶25} Here Powell was transferred to the general division of the common pleas

court where he pleaded guilty.

      “The plea of guilty is a complete admission of the defendant’s guilt.” Crim.R.
      11(B)(1). See also State v. Shafer, 4th Dist. Adams No. 17CA1047, 2018-
      Ohio-214, ¶ 21, quoting Menna v. New York, 423 U.S. 61, 62, 96 S.Ct. 241,
      46 L.Ed.2d 195 (1975), fn. 2 (“a guilty plea constitutes ‘an admission of
      factual guilt so reliable that, where voluntary and intelligent, it quite validly
      removes the issue of factual guilt from the case’ ”). A guilty plea “ ‘renders
      irrelevant those constitutional violations not logically inconsistent with the
      valid establishment of factual guilt and which do not stand in the way of
      conviction if factual guilt is validly established.’ ” State v. Fitzpatrick, 102
      Ohio St.3d 321, 2004-Ohio-3167, 810 N.E.2d 927, ¶ 78, quoting Menna at
      62, fn. 2. Thus, a defendant who “voluntarily, knowingly, and intelligently
      enters a guilty plea with the assistance of counsel ‘may not thereafter raise
      independent claims relating to the deprivation of constitutional rights that
      occurred prior to the entry of the guilty plea.’ ” Id., quoting Tollett v.
      Henderson, 411 U.S. 258, 267, 93 S.Ct. 1602, 36 L.Ed.2d 235 (1973). “In
      other words, a voluntary, knowing, and intelligent guilty plea waives any
      alleged constitutional violations unrelated to the entry of the guilty plea and
      nonjurisdictional defects in the proceedings.” State v. Legg, 2016-Ohio 801,
      63 N.E.3d 424, ¶ 12 (4th Dist.), citing State v. Ketterer, 111 Ohio St.3d 70,
      2006-Ohio-5283, 855 N.E.2d 48, ¶ 105; State v. Storms, 4th Dist. Athens
      No. 05CA30, 2006-Ohio-3547, ¶ 9.

State v. Martin, 4th Dist. Pike No. 19CA900, 2020-Ohio-3216, ¶ 6. A guilty plea also

waives the right to assert ineffective assistance of counsel unless counsel’s errors

affected the knowing and voluntary nature of the plea. Legg at ¶ 61; State v. E.T., 2019-

Ohio-1204, 134 N.E.3d 741, ¶ 37 (10th Dist.). Therefore, Powell’s guilty plea waives any

alleged constitutional violations that occurred in the bindover proceeding and

nonjurisdictional defects in the proceedings. Legg at ¶ 50.
Gallia App. No. 20CA3                                                                     12


       {¶26} The issue of a court’s subject matter jurisdiction cannot be waived.

“[A]bsent a proper bindover procedure * * *, the juvenile court has the exclusive subject

matter jurisdiction over any case concerning a child who is alleged to be a delinquent.”

State v. Wilson, 73 Ohio St.3d 40, 44-46, 652 N.E.2d 196 (1995). In Wilson, the juvenile

was 17 years old at the time of his criminal activity and never appeared before the juvenile

court, apparently because the state and the court mistakenly believed that he was 18

years of age when he committed the crime. He appeared before and was convicted and

sentenced by the general division of the court of common pleas without any bindover

proceeding or transfer order from the juvenile court.

       {¶27} Not every error in a bindover proceeding is jurisdictional. Smith v. May, 159

Ohio St.3d 106, 2020-Ohio-61, 148 N.E.3d 542, ¶ 31 (“not every requirement [in R.C.

2152.12], even if mandatory, is jurisdictional in nature”); State v. Quarterman, 140 Ohio

St.3d 513, 2014-Ohio-4034, 19 N.E.3d 900 (claims that mandatory bindover procedures

violated due process and equal protection rights and the prohibition against cruel and

unusual punishment were nonjurisdictional and were forfeited when they were not raised

in the lower court); State v. Morgan, 153 Ohio St.3d 196, 2017-Ohio-7565, 103 N.E.3d

784 (juvenile court’s failure to appoint guardian ad litem at the amenability hearing was

nonjuridictional error, was forfeited, and was subject to a criminal plain error review); State

v. Martin, 154 Ohio St.3d 513, 2018-Ohio-3226, 116 N.E.3d 127, ¶ 25-27 (finding that the

safe harbor law that requires the appointment of a guardian ad litem for certain human-

trafficking victims charged with juvenile delinquency “are not jurisdictional requirements”).

       {¶28} In Smith v. May, the appellant sought a writ of habeas corpus on the ground

that the adult court lacked jurisdiction over him because the juvenile court failed to comply
Gallia App. No. 20CA3                                                                    13


with a notice provision in the bindover statute. The Court ordered the parties to brief the

question: “Does the procedural error in the juvenile-bindover proceeding create a

jurisdictional defect that deprived the general division of the common pleas court of

subject-matter jurisdiction?” The Court answered “no” and determined that the procedural

error was not jurisdictional, the general division had jurisdiction over his criminal case,

and it affirmed the appellate court’s denial of the writ. In doing so, it overruled Gaskins v.

Shiplevy, 74 Ohio St.3d 149, 656 N.E.2d 1282 (1995) (“Gaskins I”) (Gaskins argued that

his criminal conviction was void because the juvenile court failed to have him undergo

mental and physical examinations that were statutorily required at the time; the transfer

was flawed and the adult court lacked jurisdiction). “The Gaskins I court was wrong in

adopting the broad rule that any deviation from the statutory bindover procedure renders

the adult court’s judgment void.” (Emphasis sic.) Smith v. May, 159 Ohio St.3d 106, 2020-

Ohio-61, 148 N.E.3d 542, ¶ 28, reconsideration denied, 158 Ohio St.3d 1437, 2020-Ohio-

877, 141 N.E.3d 254.

       [W]e have held that key parts of the bindover procedure may be waived.
       And we have reviewed for plain error when a juvenile failed to object at a
       bindover hearing to a juvenile court’s procedural error. These cases
       implicitly provide, contrary to Gaskins I, that noncompliance with a statutory
       bindover requirement does not prevent a juvenile court from transferring its
       jurisdiction over a case and does not render an adult court’s judgment void.
       (Citations omitted.)

May at ¶ 18.

       {¶29} The Court also noted that, while Gaskin I “had viewed all the requirements

of the bindover procedure as jurisdictional (and thus not waivable)” its subsequent review

after remand in Gaskins v. Shiplevy, 76 Ohio St.3d 380, 667 N.E.2d 1194 (1996) (“Gaskin

II”) held that the evidence of a waiver of these examination rights showed that there had
Gallia App. No. 20CA3                                                                  14


been full compliance with the bindover procedures, “thus signaling that the mandates of

the bindover statute were not jurisdictional after all.” May at ¶ 25. The Court also

recognized a developing body of case law that finds that bindover proceedings can be

waived. “This all shows that a bindover procedure is ‘proper’ even when the juvenile

waives R.C. 2152.12’s mandatory requirements. And if the requirements are waivable,

they are not jurisdictional.” May at ¶ 26.

       Just last year, we validated Gaskins II. See Johnson v. Sloan, 154 Ohio
       St.3d 476, 2018-Ohio-2120, 116 N.E.3d 91, ¶ 16-17. And in another recent
       case, we held that a juvenile may waive the right to an amenability hearing,
       which is central to any discretionary bindover procedure. D.W., 133 Ohio
       St.3d 434, 2012-Ohio-4544, 978 N.E.2d 894, at ¶ 21. This all shows that a
       bindover procedure is “proper” even when the juvenile waives R.C.
       2152.12's mandatory requirements. And if the requirements are waivable,
       they are not jurisdictional. See Wilson, 73 Ohio St.3d 40, 652 N.E.2d 196,
       at paragraph two of the syllabus (“The exclusive subject matter jurisdiction
       of the juvenile court cannot be waived”); State v. Mbodji, 129 Ohio St.3d
       325, 2011-Ohio-2880, 951 N.E.2d 1025, ¶ 10 (“Because subject-matter
       jurisdiction involves a court's power to hear a case, the issue can never be
       waived or forfeited and may be raised at any time”).

       While Gaskins II undermined Gaskins I by concluding that a juvenile may
       waive the bindover procedure's statutory mandates, other cases have
       undermined Gaskins I by concluding that a juvenile may forfeit them.
       In Morgan, we held that R.C. 2151.281(A)(1) requires a juvenile court to
       appoint a guardian ad litem at an amenability hearing when the juvenile's
       parents are deceased and there is no guardian or legal custodian. 153 Ohio
       St.3d 196, 2017-Ohio-7565, 103 N.E.3d 784, at ¶ 28. But we held that
       noncompliance with the statute is subject to plain-error review. Id. at ¶ 49.
       We also reviewed for plain error in State v. Martin, another case in which a
       bindover error had occurred. 154 Ohio St.3d 513, 2018-Ohio-3226, 116
       N.E.3d 127, ¶ 27. In these cases, we did not view an improper bindover
       procedure as a fundamental defect that prevented the juvenile court from
       transferring jurisdiction to an adult court. Indeed, in Martin, we
       distinguished Wilson, noting that the juvenile “was not deprived of R.C.
       2152.12 bindover proceedings altogether.” Martin at ¶ 25.

May at ¶ 26-27.
Gallia App. No. 20CA3                                                                     15


       {¶30} The Court explained that while both jurisdictional and nonjurisdictional

errors may be raised on direct appeal, categorizing an error as nonjurisdictional “would

mean that a criminal offender may not collaterally attack a final judgment years after the

fact.” May at ¶ 31. Categorizing an error as jurisdictional would mean that it could be

collaterally attacked via a habeas corpus petition many years later, even if the petitioner

could have, but did not, raise the error on direct appeal.

       {¶31} The Court rejected the petitioner’s arguments that the notice provision in

question was a prerequisite to the transfer of jurisdiction to an adult court and, therefore,

a jurisdictional error. “No language in R.C. 2152.12(G) [the relevant notice provision]

suggests that the provision of notice is a prerequisite to the transfer of jurisdiction to an

adult court.” It rejected the argument that by treating the notice provisions as waivable or

subject to forfeiture it renders it nonmandatory and ineffective:

       But “not every requirement, even if mandatory, is jurisdictional in
       nature.” Pryor at ¶ 15; see also Martin, 154 Ohio St.3d 513, 2018-Ohio-
       3226, 116 N.E.3d 127, at ¶ 27 (“R.C. 2152.021's mandates are not
       jurisdictional requirements”); Gonzalez v. Thaler, 565 U.S. 134, 146, 132
       S.Ct. 641, 181 L.Ed.2d 619 (2012) (“calling a rule nonjurisdictional does not
       mean that it is not mandatory or that a timely objection can be
       ignored”); Union Pacific RR. Co. v. Brotherhood of Locomotive Engineers &
       Trainmen Gen. Commt. of Adjustment, Cent. Region, 558 U.S. 67, 81, 130
       S.Ct. 584, 175 L.Ed.2d 428 (2009), quoting Arbaugh, 546 U.S. at 510, 126
       S.Ct. 1235, 163 L.E.2d 1097 (“Not all mandatory ‘prescriptions, however
       emphatic,’ ” are properly classified as “ ‘jurisdictional’ ”). Holding that R.C.
       2152.12(G) is nonjurisdictional would not mean that notice is
       nonmandatory. A juvenile still may object to noncompliance and, even
       absent an objection, may raise an issue of noncompliance on direct appeal
       following conviction. See Golphin, 81 Ohio St.3d 543, 692 N.E.2d 608. But
       it would mean that a criminal offender may not collaterally attack a final
       judgment years after the fact.

May at ¶ 31.
Gallia App. No. 20CA3                                                                     16


       {¶32} The Court also rejected the argument that the notice provision’s inclusion in

the bindover statute makes it a prerequisite to transfer, particularly in view of the Court’s

decision to overrule Gaskins I:

       To be sure, this court has in some cases viewed R.C. 2152.12's mandatory
       requirements as prerequisites to the transfer of jurisdiction. But in view of
       our decision to overrule Gaskins I, Smith's argument has little force because
       he does not consider whether R.C. 2152.12(G), in particular, clearly
       establishes a barrier to the transfer of jurisdiction.

Id. at ¶ 32.

       {¶33} Finally, the Court rejected the argument that the notice provision is a due-

process protection and thus jurisdictional. It noted that a juvenile may waive constitutional

rights and other key parts of bindover procedure, including amenability hearings:

       This argument misses an important fact. We have held that a juvenile may
       waive other key parts of the bindover procedure, such as an amenability
       hearing. D.W., 133 Ohio St. 3d 434, 2012-Ohio-4544, 978 N.E.2d 894, at ¶
       21. In support of that holding, we explained that “[e]ven though ‘[t]here is a
       presumption against the waiver of constitutional rights,’ an individual can
       still waive his constitutional rights as long as the waiver is made knowingly
       and intelligently and is an intentional relinquishment of a known right.” Id. at
       ¶ 24, quoting Brookhart v. Janis, 384 U.S. 1, 4, 86 S.Ct. 1245, 16 L.Ed.2d
       314 (1966). Smith has not shown why his waiver of R.C. 2152.12(G)'s
       protections—even if they are constitutional in character—was not
       permissible.

Id. at ¶ 33. The Court held that the error was not jurisdictional and the sentencing court

did not lack subject-matter jurisdiction. Id. at ¶ 34.

       {¶34} If an error in a bindover proceeding is nonjurisdictional, it can be waived by

a voluntary guilty plea or forfeited by the failure to preserve it in the juvenile court

proceedings. In State v. Morgan, 153 Ohio St.3d 196, 2017-Ohio-7565, 103 N.E.3d 784,

a juvenile delinquent was transferred to the adult court and pleaded guilty to burglary,

felonious assault and aggravated robbery with firearm specifications. On appeal, he
Gallia App. No. 20CA3                                                                    17


challenged the juvenile court’s failure to appoint a guardian ad litem at the amenability

hearing even though he failed to raise the issue in the juvenile court. The Ohio Supreme

Court held that the plain-error standard that courts apply in criminal proceedings should

apply when errors that are not preserved arise in juvenile-delinquency proceedings. Id. at

¶ 49.

        {¶35} In State v. Martin, 154 Ohio St.3d 513, 2018-Ohio-3226, 116 N.E.3d 127,

the juvenile was bound over to adult court and entered a guilty plea to aggravated murder

and felonious assault, with firearm specifications. On appeal, Martin contended that the

juvenile court was required to apply Ohio’s “safe harbor” law, which benefits certain

human-trafficking victims and requires a guardian ad litem be appointed. Martin did not

raise this issue or make an objection in the juvenile court. The appellate court found that

Martin had forfeited the error. The Ohio Supreme Court held that the failure to appoint a

guardian ad litem for the amenability hearing under the safe-harbor law was a non-

jurisdictional issue and could be forfeited.

        In State v. Wilson, 73 Ohio St.3d 40, 652 N.E.2d 196 (1995), this court held
        that unless proper bindover proceedings occur, the juvenile court has
        exclusive jurisdiction over cases concerning children alleged to be
        delinquent and that jurisdiction cannot be waived, id. at syllabus. But Martin
        was not deprived of R.C. 2152.12 bindover proceedings altogether, and she
        does not argue that the court's amenability ruling was erroneous. Rather,
        she argues that the juvenile court's failure to appoint a guardian ad litem
        and to consider and apply the safe-harbor law invalidated her transfer to
        adult court.

Martin at ¶ 25.

        {¶36} Because the Court found that Martin had forfeited any safe-harbor error by

failing to raise it in juvenile court, the Court did not address the question of whether

Martin’s guilty plea resulted in a waiver:
Gallia App. No. 20CA3                                                                     18


       [W]e hold that when there was no objection to a juvenile court's failure to
       consider the applicability of R.C. 2152.021(F), as in this case, the criminal
       plain-error standard applies. And here, Martin cannot carry her burden of
       demonstrating plain error. Because she cannot do so, we need not address
       whether her guilty plea in adult court waived her claim that the juvenile court
       erred in failing to consider R.C. 2152.021(F).

Martin at ¶ 2.

           B. The Errors Powell Raises Are Not Jurisdictional and Are Waived

       {¶37} Powell raises five assignments of error and we must determine whether his

guilty plea results in a waiver of these alleged errors. Based on May and relevant habeas

corpus case law, we find that none of Powell’s assignments of error raise jurisdictional

challenges; he waived the errors when he pleaded guilty. Powell does not contest the

validity of his guilty plea. He pled guilty to murder, which removed the issue of factual guilt

from the case. He has waived all constitutional violations that occurred prior to the entry

of the guilty plea. We find that none of the purported juvenile court errors created a

jurisdictional defect that deprived the adult court of subject-matter jurisdiction.

                            1. Failure to Appoint an Investigator

       {¶38} For his first assignment of error, Powell contends the juvenile court erred

when it failed to appoint a criminal investigator to assist his attorneys with the probable

cause hearing. “Deviation from a bindover procedure gives rise to a potentially valid

habeas claim only if the applicable statute clearly makes the procedure a prerequisite to

the transfer of jurisdiction to an adult court.” May, at ¶ 29. Because habeas corpus claims

raise jurisdictional challenges, a deviation from a bindover procedure gives rise to

jurisdictional errors only if the applicable statute clearly makes the procedure a

prerequisite to the transfer of jurisdiction to the adult court. However, not only is there no

statutory requirement that an investigator be appointed to assist with the probable cause
Gallia App. No. 20CA3                                                                    19


hearing as a prerequisite to a transfer to adult court, there is no statutory requirement at

all. Therefore, a failure to appoint an investigator cannot possibly be a barrier to the adult

court obtaining jurisdiction. Because any error in the refusal to appoint an investigator is

not jurisdictional, Powell waived this error when he pleaded guilty.

       {¶39} We overrule his first assignment of error.

                                   2. Motion to Suppress

       {¶40} For his second assignment of error Powell contends that the juvenile court

erred when it denied his motion to suppress statements made in violation of his Miranda

rights. However, as we discussed above, probable cause hearings are non-adjudicatory

– the Ohio Rules of Evidence and constitutional questions concerning admissibility are

premature and are not addressed at this stage. There is no statutory requirement that the

juvenile court hear and resolve a suppression motion at the probable cause hearing.

Thus, a suppression hearing is not a statutory procedure that is a prerequisite to the

transfer of jurisdiction to an adult court. Any error in denying the suppression motion is

not jurisdictional and was waived when Powell entered his guilty plea.

       {¶41} We overrule his second assignment of error.

                             3. Errors in the Waiver Colloquy

       {¶42} For his third assignment of error Powell claims that his waiver of the

amenability hearing was invalid because during the waiver colloquy, the juvenile court

failed to explain the increased penalties to him before accepting his waiver. He did not

object to the colloquy in juvenile court or object to the juvenile court’s findings in its

transfer order. Powell is not claiming that he never waived the amenability hearing; he is
Gallia App. No. 20CA3                                                                   20


claiming that his waiver is invalid because the juvenile court’s colloquy to determine the

validity of the waiver was inadequate.

       {¶43} In State v. D.W., 133 Ohio St.3d 434, 2012-Ohio-4544, 978 N.E.2d 894,

there was no evidence in the record that the juvenile waived the amenability hearing. The

Court held that “an amenability hearing under R.C. 2152.12(B)(3) may be waived

provided (1) the juvenile, through counsel, expressly states on the record a waiver of the

amenability hearing and (2) the juvenile court engages in a colloquy on the record with

the juvenile to determine that the waiver was made knowingly, voluntarily, and

intelligently.” Id. at ¶ 47. The bindover proceedings require either that an amenability

hearing be held or that the juvenile court conduct the two-step waiver process set forth in

D.W.

       {¶44} Here the juvenile court conducted the two-step waiver process, but Powell

contends the waiver colloquy was inadequate, making his waiver invalid. However, as

discussed in May, the fact that an amenability hearing or, alternatively, a waiver of it are

mandatory, does not make them jurisdictional. May at ¶ 18. “[We have held that key parts

of the bindover procedure may be waived * * *. These cases implicitly provide * * * that

noncompliance with a statutory bindover requirement does not prevent a juvenile court

from transferring its jurisdiction over a case and does not render an adult court’s judgment

void” Id. “And if the requirements are waivable, they are not jurisdictional.” Id. at ¶ 26.

Because the juvenile court conducted the waiver colloquy – even if we assume it was

faulty – it could transfer the case to the adult court and the adult court had subject-matter

jurisdiction. May at ¶ 37-38, 41 (Kennedy, J., concurring in judgment only, joined by

DeWine, J.). Any error by the juvenile court in conducting the waiver colloquy was not
Gallia App. No. 20CA3                                                                   21


jurisdictional and made the judgment voidable, not void. “[W]hen a specific action is within

a court’s subject-matter jurisdiction, any error in the exercise of that jurisdiction renders

the court’s judgment voidable, not void.” May at ¶ 40 (Kennedy, J., concurring in judgment

only, joined by DeWine, J.).

       {¶45} As the May concurrence explained, the reason the adult court lacked

jurisdiction in State v. Wilson, supra, was because the juvenile court never held any

bindover proceedings and did not issue an order transferring the case to the adult court.

As a result, the adult court never had jurisdiction. However, where the juvenile court holds

bindover proceedings – albeit faulty ones – and issues an order transferring the case to

the adult court, then the adult court does have subject-matter jurisdiction. The error is not

jurisdictional and the court’s judgment is only voidable, not void. May at ¶ 41-42 (Kennedy,

J. concurring in judgment only, joined by DeWine, J.); State v. Deems, 10th Dist. No.

19AP857, 2020-Ohio-4076, ¶ 23 (interpreting Smith v. May and finding that a juvenile

court’s failure to order a physical examination as required by the former bindover statute

was not a jurisdictional error and did not deprive the adult court of jurisdiction).

       {¶46} Habeas corpus cases also support our determination that errors in an

amenability-hearing waiver colloquy are not jurisdictional. A criminal offender cannot

collaterally attack a final judgment many years later by raising challenges to the juvenile

court’s waiver colloquy. Errors in the waiver colloquy are not jurisdictional and must be

brought on appeal, not as a habeas claim. For example, in Smith v. Bradshaw, petitioner

argued that his criminal conviction was void and he was entitled to a writ of habeas corpus

because his bindover procedure was improper on the grounds that: (1) he had not had a

physical and mental examination and (2) “his waiver of the probable cause hearing had
Gallia App. No. 20CA3                                                                              22


been invalid.” Smith v. Bradshaw, 109 Ohio St.3d 50, 2006-Ohio-1829, 845 N.E.2d 516,

¶ 7. The Court affirmed the dismissal of his habeas corpus petition because, “Smith had

an adequate remedy at law by appeal to raise his claims.” Id. at ¶ 11. The Court reasoned,

“Smith cites no habeas corpus case involving waiver of a probable-cause determination

in support of his claim of improper bindover. Instead, he relies predominately on cases

resolved in the ordinary course of law on appeal rather than by extraordinary writ.” Id. at

¶ 14. Smith could not challenge the validity of his waiver of the probable cause hearing

via a habeas corpus petition, which means that an error in the waiver was not

jurisdictional. Just as Gaskin II was “signaling that the mandates of the bindover statute

were not jurisdictional after all,” the decision in Smith v. Bradshaw signals that errors in a

juvenile court’s waiver colloquy are not jurisdictional. May at ¶ 25.

       {¶47} The purported error in the juvenile court’s amenability-hearing waiver

colloquy is not jurisdictional. Powell waived it by pleading guilty.1

       {¶48} We overrule his third assignment of error.

                              4. Ineffective Assistance of Counsel

       {¶49} Powell’s fourth assignment of error raises an ineffective assistance of

counsel claim in which he claims that his attorneys needed an investigator to help them

prepare for the probable cause hearing, they did not get one, and therefore they were

unable to properly prepare for the probable cause hearing. He speculates that, if better

prepared, his attorneys “could have called additional witnesses to refute the government’s



1 Because we find that Powell waived this error with his guilty plea, we need not determine whether he
forfeited it by failing to object and, therefore, we need not conduct a plain-error review. State v.
Quarterman, 140 Ohio St.3d 513, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 15 (explaining the difference
between waiver and forfeitures); State v. Martin, 154 Ohio St.3d 513, 2018-Ohio-3226, 116 N.E.3d 127, ¶
2 (because Martin had forfeited the error but could not show plain-error, the Court did not need to
determine if the error was waived by her guilty plea).
Gallia App. No. 20CA3                                                                  23


evidence.” He argues that he was “not able to refute the government’s evidence at

probable cause, which caused the juvenile court to find probable cause.” The record

shows that: (1) Powell was appointed not one, but two experienced attorneys; (2) he was

provided all the relevant discovery prior to the probable cause hearing; (3) he was granted

several extensions of the hearing date so that his attorneys could fully review the

discovery; (4) his attorneys did not seek any additional extensions of the hearing date;

and (5) when the juvenile court asked if they were ready to proceed with the hearing, they

responded affirmatively.

       {¶50}   In Legg, a juvenile defendant that had pleaded guilty in adult court

challenged errors made in his juvenile bindover proceedings. We found that the appellant

“who pleads guilty waives the right to claim ineffective assistance of counsel on appeal,

except to the extent that counsel’s deficient performance cause the plea to be less than

knowing and voluntary.” Legg at ¶ 61. However, due to the lack of guidance in the

bindover case law, we reviewed the ineffective assistance claim anyway, “[a]ssuming,

arguendo” that it was not waived. Legg at ¶ 61. In Starling, supra, a case decided prior to

May, the appellate court found this type of claim only “indirectly” attacks the jurisdiction

of the trial court. Starling at ¶ 23; Bozsik v. Hudson, 110 Ohio St.3d 245, 2006-Ohio-4356,

852 N.E.2d 1200, ¶ 7 (“Claims involving the ineffective assistance of counsel or the

alleged denial of the right to counsel are not cognizable in habeas corpus.”). Recently the

Eleventh District Court of Appeals held that a claim of ineffective assistance of counsel

arising from a bindover proceeding could not be raised via a habeas corpus petition

because it could be raised on direct appeal or by a postconviction petition and thus,
Gallia App. No. 20CA3                                                                  24


implicitly, the error was not jurisdictional. Washington v. Eppinger, 11th Dist. No. 2020-T-

0024, 2020-Ohio-3851, ¶ 46, 49.

       {¶51} Powell’s contention, which is unsupported by the record, is that his

attorneys did not adequately prepare for the probable cause hearing, which resulted in a

violation of his Sixth Amendment right to counsel. Powell does not contend that this

alleged constitutional violation deprived the adult court of jurisdiction or invalidated his

guilty plea. We find that his ineffective assistance of counsel claim, even if meritorious,

was not a jurisdictional error and did not deprive the adult court of jurisdiction. Powell

waived this claim with his guilty plea.

       {¶52} We overrule Powell’s fourth assignment of error.

          5. Sufficiency of Evidence to Support Probable Cause Determination

       {¶53} For his fifth assignment of error Powell contends that the juvenile court’s

probable cause finding was not supported by sufficient evidence because the state relied

on hearsay and unauthenticated documents and did not adequately investigate other

potential suspects.

       {¶54} In Legg, appellant contended that the juvenile court’s probable cause

finding was not supported by the evidence. Legg, 2016-Ohio-801, ¶ 24. We recognized

the need for further guidance from the Ohio Supreme Court on whether errors in the

bindover procedure are jurisdictional. Legg at ¶ 30-31. We observed that several Ohio

appellate courts have held that a defendant who pleads guilty in common pleas court may

challenge on appeal a juvenile court’s probable cause finding in support of the bindover.

Id. at ¶ 30. We found it “arguable” that “a challenge to the sufficiency of probable cause

evidence in a mandatory bindover proceeding” raised a jurisdictional error. However, “in
Gallia App. No. 20CA3                                                                     25


the absence of further guidance from the Ohio Supreme Court” we decided that his guilty

plea did not result in a waiver:

       Thus, even though appellant entered a guilty plea, thereby completely
       admitting that he committed aggravated murder, we will consider his claim
       that the state did not present sufficient evidence to establish probable cause
       to believe he committed the acts charge in the delinquency complaints.

Legg at ¶ 31; but see Agee v. Russell, 92 Ohio St.3d 540, 2001-Ohio-1279, 751 N.E.2d

1043 (2001) (In response to Agee’s challenge to his probable cause hearing, the Court

found the error was not jurisdictional: “In the absence of a patent and unambiguous lack

of jurisdiction, Agee had an adequate remedy at law by appeal to raise his claim

concerning the allegedly improper bindover.”); Smith v. Bradshaw, 109 Ohio St.3d 50,

2006-Ohio-1829, 845 N.E.2d 516 (alleged invalidity of waiver of probable cause hearing

was not jurisdictional); contra State v. E.T., 2019-Ohio-1204, 134 N.E.3d 741, ¶ 42-45

(10th Dist.) (a pre-May decision discussing whether appellant’s claim that the state did

not present sufficient evidence to establish probable cause was waived by the appellant’s

guilty plea in adult court and determining that a juvenile court’s finding of probable cause

in the face of insufficient evidence was a jurisdictional error and reviewed it).

       {¶55} Like amenability hearings, probable cause hearings may be waived, or the

juvenile may stipulate to probable cause. State v. J.T.S., 10th Dist. Franklin No. 14AP-

516, 2015-Ohio-1103, ¶ 20. Because probable cause hearings are waivable, they are not

jurisdictional. May, 2020-Ohio-61, at ¶ 26 (a bindover procedure is “proper” even when

the juvenile waives a mandatory requirement, “And if the requirements are waivable, they

are not jurisdictional.”). Powell’s claim that the state did not present sufficient evidence of

probable cause does not raise a jurisdictional error. He waived it by his guilty plea and he
Gallia App. No. 20CA3                                                                  26


“quite validly” removed the issue of factual guilt from the case. State v. Shafer, 4th Dist.

Adams No. 17CA1047, 2018-Ohio-214, ¶ 21.

       {¶56} We overrule Powell’s fifth assignment of error.

                                         IV. CONCLUSION

       {¶57} Powell waived all nonjurisdictional errors in his bindover proceeding when

he pleaded guilty in the common pleas court, general division. He does not contest the

validity of his guilty plea and none of Powell’s assignments of error raise jurisdictional

challenges. We find that he has waived the purported errors in the bindover proceeding

and affirm the trial court’s judgment.

                                                                 JUDGMENT AFFIRMED.
Gallia App. No. 20CA3                                                                     27



                                    JUDGMENT ENTRY

       It is ordered that the JUDGMENT IS AFFIRMED. Appellant shall pay the costs.

       The Court finds there were reasonable grounds for this appeal.

    It is ordered that a special mandate issue out of this Court directing the GALLIA
COUNTY COURT OF COMMON PLEAS, to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty-day period, or the failure of the Appellant to file a notice of appeal with the Supreme
Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules
of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio
dismisses the appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Abele, J. & Wilkin, J.: Concur in Judgment and Opinion.


                                           For the Court


                                           BY: ________________________
                                               Michael D. Hess, Judge




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.